Citation Nr: 1546289	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-15 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extension of a temporary total disability rating due to surgical convalescence assigned from January 11, 2010, to April 30, 2010, for the Veteran's service-connected status post bunionectomy of the right foot metatarsophalangeal joint (prior subluxation, chronic, right great toe).

2.  Entitlement to an extension of a temporary total disability rating due to surgical convalescence assigned from January 21, 2011, to April 30, 2011, for the Veteran's service-connected status post bunionectomy of the right foot metatarsophalangeal joint (prior subluxation, chronic, right great toe).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to March 1983.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from May 2010, September 2010, and June 2011 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran perfected timely appeals of these issues.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at Central Office in Washington, DC.  A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to an extension of a temporary total disability rating due to surgical convalescence after July 31, 2010, for the Veteran's service-connected status post bunionectomy of the right foot metatarsophalangeal joint (prior subluxation, chronic, right great toe), is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was granted a period of convalescence from January 11, 2010, to April 30, 2010, as a result of a surgical procedure to his service-connected status post bunionectomy of the right foot metatarsophalangeal joint.

2.  The medical evidence shows that the Veteran did require convalescence for his service-connected status post bunionectomy of the right foot metatarsophalangeal joint at least through July 2010.

3.  The Veteran was granted a period of convalescence from January 21, 2011, to April 30, 2011, as a result of a surgical procedure to his service-connected status post bunionectomy of the right foot metatarsophalangeal joint.

4.  The medical evidence shows that the Veteran did require convalescence for his service-connected status post bunionectomy of the right foot metatarsophalangeal joint through July 2011.


CONCLUSIONS OF LAW

1.  The criteria for an extension of the temporary total rating on account of post-surgical treatment necessitating convalescence, for the Veteran's service-connected status post bunionectomy of the right foot metatarsophalangeal joint are met from January 11, 2010, to at least July 31, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).

2.  The criteria for an extension of the temporary total rating on account of post-surgical treatment necessitating convalescence for the Veteran's service-connected status post bunionectomy of the right foot metatarsophalangeal joint are met from January 21, 2011, to July 31, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, the disposition of the claims being decided below is fully favorable to the Veteran (i.e., the Veteran is being awarded the maximum extension of six months that can be awarded by the Board).  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matters has been accomplished.

II.  Analysis

38 C.F.R. § 4.30 sets forth provisions governing convalescent ratings.  It provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two or three months from the first day of the month following such hospital discharge or outpatient release.  In order to attain the temporary total disability rating, the veteran must demonstrate that his service connected disability resulted in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

The United States Court of Appeals for Veterans Claims (Court) has accepted the definition of convalescence as used in 38 C.F.R. § 4.30 as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994) and Webster's Medical Desk Dictionary 606 (1986)).

In addition, if VA assigns a temporary total rating, such will be followed by appropriate schedular evaluations.  A reduction in the total rating will not be subject to the notice and procedural requirements of 38 C.F.R. § 3.105(e).  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating.  38 C.F.R. 
§ 4.30.  Additionally, and relevant to this case, beyond the initial three months of the award, an additional extension of one, two, or three months may be made up to a total of six months.  38 C.F.R. § 4.30(b)(1).  Beyond six months, extensions of one or more months, up to a total of an additional six months, may be made upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).

In this case, the AOJ assigned a temporary total rating, effective from January 11, 2010, to April 30, 2010, based on surgical treatment of the Veteran's service-connected status post bunionectomy of the right foot metatarsophalangeal joint that necessitated convalescence.  The AOJ also assigned a temporary total rating, effective from January 21, 2011, to April 30, 2011, based on surgical treatment of the Veteran's service-connected status post bunionectomy of the right foot metatarsophalangeal joint that necessitated convalescence.  The Veteran is seeking extensions of both of these temporary total ratings.

The evidence of record establishes that both surgeries warrant an extension of three months for the original three months assigned for each surgery due to convalescence.  38 C.F.R. § 4.30(b)(1).  

The Board will begin by addressing the temporary total rating now assigned from January 11, 2010, to April 30, 2010, based on surgical treatment of the Veteran's service-connected status post bunionectomy of the right foot metatarsophalangeal joint that necessitated convalescence.  

Specifically, following the end of the Veteran's convalescence period on May 1, 2010, an August 11, 2010, VA treatment record, approximately six months after the January 2010 surgery, documents that the Veteran had been experiencing "significant pain" since the surgery and had been unable to do normal activity since January.  The Veteran reported pain and edema in his right foot with a pain level of 10 out of 10 (10 being the worst).  The VA physician determined that the Veteran was still in a convalescence period and would be for about five more months.  The physician stated that the convalescence period would take about a year from the date of the surgery (January 2010) for the right foot to heal at the current rate of hearing that the Veteran was experiencing.  An August 4, 2010, VA treatment record also documents that the Veteran was still using a cane for his right foot.  The August 4, 2010, VA treatment record shows that the Veteran was given verbal aftercare instructions.  In this regard, at his July 2015 Board hearing, the Veteran stated that he was instructed verbally by his VA physicians to stay off his right foot as much as possible.

The VA treatment records are supported by the Veteran's testimony at his July 2015 Board hearing.  Specifically, the Veteran testified that following his January 2010 right foot surgery, he continued to experience difficulty ambulating, having to use a cane, bursting blood vessels in the foot, swollen foot, and having to stay off the foot as much as possible.  See Board hearing transcript, page 4.  The Veteran testified that because his symptoms did not improve following the January 2010 right foot surgery, he had to undergo another surgery in January 2011.  Id. at 8.  The January 2011 right foot surgery is documented in the treatment records.

Accordingly, the Board finds that a three month extension is warranted for the temporary total rating assigned from January 11, 2010, to April 30, 2010.  The evidence establishes that the Veteran continued to experience a period of convalescence for six months following his January 11, 2010, surgery.  Thus, the Veteran is awarded a temporary total rating based on surgical treatment of the Veteran's service-connected status post bunionectomy of the right foot metatarsophalangeal joint that necessitated convalescence, effective from January 11, 2010, to July 31, 2010, the last day of the month prior to the Veteran's return to work.  38 C.F.R. § 4.30(b)(1).  The Board is unable to assign a temporary total rating in excess of six months, and thus the issue of entitlement to a temporary total rating in excess of the currently assigned six months for the January 2010 surgery will be discussed below in the remand.  38 C.F.R. § 4.30(b)(2).  

The Board will now address the temporary total rating currently in effect from January 21, 2011, to April 30, 2011, based on surgical treatment of the Veteran's service-connected status post bunionectomy of the right foot metatarsophalangeal joint that necessitated convalescence.  

Specifically, just prior to the end of the Veteran's convalescence period on May 1, 2011, an April 25, 2011, VA treatment record diagnosed the Veteran with chronic right foot pain and status-post right foot surgery with pain sequela.  The Veteran was treated with pain medication.  A May 13, 2011, VA treatment record documented the Veteran's right foot pain with long periods of ambulation.  The VA physician noted minimal swelling of the right foot, and instructed the Veteran to continue his level of ambulation with periods of elevation.  A May 26, 2011, VA physical therapy treatment record documented that the Veteran was still using a cane for his right foot.  The Veteran complained of difficulty with his gait and weakness due to his January 2011 right foot surgery.  He stated that he could stand or walk for a maximum of two hours, and then he would have sharp shooting pain of 10 out of 10 (10 being the worst on a scale of 1-10).  The physician observed that the Veteran stood on his right heel (instead of putting weight on his toes).  The Veteran had tenderness and increased edema of the right foot.  The Veteran had decreased strength and limited range of motion in his right foot and toes.

The VA treatment records are supported by the Veteran's testimony at his July 2015 Board hearing.  Specifically, the Veteran testified that that he still experienced "major pain" following the January 2011 right foot surgery.  See Board hearing transcript, page 8.  The Veteran stated that he was put in a non-weightbearing status with a brace that only allowed him to walk on the heel of his right foot.  Id. at 9.  The Veteran also used crutches, a cane, and a wheelchair after his January 2011 surgery.  Id. at 9.  The Veteran stated he was issued the wheelchair by the VA Medical Center (VAMC).  Id. at 10.  The Veteran testified that his gait and balance were affected by the non-weightbearing status.  Id. at 13.

Accordingly, the Board finds that a three month extension is warranted for the temporary total rating assigned from January 21, 2011, to April 30, 2011.  The evidence establishes that the Veteran continued to experience a period of convalescence for six months following his January 21, 2011, surgery.  Thus, the Veteran is awarded a temporary total rating based on surgical treatment of the Veteran's service-connected status post bunionectomy of the right foot metatarsophalangeal joint that necessitated convalescence, effective from January 21, 2011, to July 31, 2011, the last day of the month prior to the Veteran's return to work.  38 C.F.R. § 4.30(b)(1).  

The Board does not find that the evidence of record suggests that the Veteran's convalescence period extended past July 31, 2011.  38 C.F.R. § 4.30(b)(2).  Specifically, a September 2011 VA treatment record documented that the Veteran's right foot pain level was a 2 out of 10 (10 being the worst), which showed improvement since May 2011.  An October 2011 VA treatment record documented the Veteran's statements that his right foot was better.  The Veteran rated his pain as a 1 out of 10 at that time.  Swelling of the right foot was not documented.  At a January 2012 VA treatment visit, the Veteran reported that his orthotics for the right foot were doing well.  He described his pain level as 0 out of 10.  His range of motion of the right foot was found to be good.  The aforementioned evidence establishes that the Veteran's service-connected status post bunionectomy of the right foot metatarsophalangeal joint did not require convalescence following the currently assigned date of July 31, 2011, as the Veteran's right foot had improved.  Accordingly, the Board finds that the assignment of a temporary total rating of six months, but no more, for the January 2011 right foot surgery is appropriate, and referral of this surgery to the Veterans Service Center Manager is not warranted.  38 C.F.R. § 4.30(b)(2).  

In summary, resolving the benefit of the doubt in the Veteran's favor, the Board finds that a three-month extension of the currently assigned period of convalescence for each surgery performed for the service-connected status post bunionectomy of the right foot metatarsophalangeal joint is warranted.  Therefore, the intent of 38 C.F.R. § 4.30 is satisfied.  An extension of the temporary total rating on account of post-surgical treatment necessitating convalescence for the Veteran's service-connected status post bunionectomy of the right foot metatarsophalangeal joint is warranted, effective from January 11, 2010, to July 31, 2010.  An extension of the temporary total rating on account of post-surgical treatment necessitating convalescence for the Veteran's service-connected status post bunionectomy of the right foot metatarsophalangeal joint is warranted, effective from January 21, 2011, to July 31, 2011.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.30.


ORDER

Extension of the temporary total rating on account of post-surgical treatment necessitating convalescence for the Veteran's service-connected status post bunionectomy of the right foot metatarsophalangeal joint is granted through July 31, 2010, subject to the law and regulations governing the payment of monetary benefits.  

Extension of the temporary total rating on account of post-surgical treatment necessitating convalescence for the Veteran's service-connected status post bunionectomy of the right foot metatarsophalangeal joint is granted through July 31, 2011, subject to the law and regulations governing the payment of monetary benefits.

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claim can be properly adjudicated.   

In the above decision, the Board granted the Veteran an extension of three months for his temporary total disability rating due to surgical convalescence that began on January 11, 2010, for the Veteran's service-connected status post bunionectomy of the right foot metatarsophalangeal joint (prior subluxation, chronic, right great toe).  38 C.F.R. § 4.30(b)(1).  The Veteran is now in receipt of six months (January 2010 to July 2010) of a temporary total disability rating due to surgical convalescence for the Veteran's service-connected status post bunionectomy of the right foot metatarsophalangeal joint.  Beyond six months, extensions of one or more months, up to a total of an additional six months, may be made upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).  In this regard, a VA treatment record dated on August 11, 2010, documents that the Veteran was six months status post surgery on his right foot.  The VA physician, after examining the Veteran's foot, determined that the Veteran was still in convalescence period and would be for five more months.  The physician stated that convalescence would take about a year from the last surgery in January 2010 at the current rate of hearing the Veteran was experiencing.  This suggests that the Veteran's current temporary total disability rating due to surgical convalescence for the Veteran's service-connected status post bunionectomy of the right foot metatarsophalangeal joint should extend past July 2010 (i.e., an additional six months).  However, as stated above, this requires approval from the Veterans Service Center Manager.  Id.  Accordingly, the Board is remanding this claim for review by the Veterans Service Center Manager.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the issue of entitlement to an extension of a temporary total disability rating due to surgical convalescence currently in effect from January 11, 2010, to July 31, 2010, for the Veteran's service-connected status post bunionectomy of the right foot metatarsophalangeal joint (prior subluxation, chronic, right great toe), to the Veterans Service Center Manager for consideration of whether a further extension of one or more months, up to a total of an additional six months, may be made under 38 C.F.R. § 4.30(b)(2).  In making this determination, the Veterans Service Center Manager is asked to consider the August 11, 2010, VA treatment record.

2.  After the above action has been completed, readjudicate the Veteran's claim of entitlement to an extension of a temporary total disability rating due to surgical convalescence currently in effect from January 11, 2010, to July 31, 2010, for the Veteran's service-connected status post bunionectomy of the right foot metatarsophalangeal joint (prior subluxation, chronic, right great toe).  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


